illNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments 
Applicant's arguments filed 05/06/2022, have been fully considered, and they are persuasive. Therefore, the previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “the three-dimensional information obtaining section is configured to be capable of accumulating the obtained three-dimensional information and changing the measurement direction, the measurement range and a measurement density,
the control apparatus is further configured to, while an operation signal of the crane is not detected, cause the three-dimensional information obtaining section to obtain the three-dimensional information under a first measurement condition, and, when the operation signal of the crane is detected, cause the three-dimensional information obtaining section to obtain the three-dimensional information under a second measurement condition in which the measurement density is higher than in the first measurement condition, and 
the control apparatus is further configured to densify the accumulated three-dimensional information by superposing, on the three-dimensional information obtained while the operation signal of the crane is not detected, the three-dimensional information obtained when the operation signal of the crane is detected, where the closest prior art is Tanizumi et al (US 20150249821 A1), Tung et al. (US 2011/0310095 A1) and Han (US 2010/0039429 A1). 
However, Tanizumi, Tung and Han prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486